 

SHARE EXCHANGE AGREEMENT

 

Dated

 

June 22, 2015

 

by and among

 

QUINT MEDIA, INC., a Nevada Corporation

as the Acquiror and Parent.

 

and

 

ONCBIOMUNE, INC.,

a Louisiana corporation

 

and

 

THE SHAREHOLDERS OF

 

ONCBIOMUNE, INC.

 

 

 

 

TABLE OF CONTENTS

 

    PAGE ARTICLE I REPRESENTATIONS, COVENANTS, AND WARRANTIES OF ONC AND THE
SHAREHOLDERS 1   Section 1.01 Incorporation. 1   Section 1.02 Authorized Shares
and Capital. 1   Section 1.03 Subsidiaries and Predecessor Corporations 2  
Section 1.04 Financial Statements. 2   Section 1.05 Information 2   Section 1.06
Options or Warrants 3   Section 1.07 Absence of Certain Changes or Events 3  
Section 1.08 Litigation and Proceedings 3   Section 1.09 Contracts. 3   Section
1.10 Compliance With Laws and Regulations 4   Section 1.11 Approval of Agreement
4   Section 1.12 ONC Schedules 4   Section 1.13 Valid Obligation 4   Section
1.14 Investment Representations 4     ARTICLE II REPRESENTATIONS, COVENANTS, AND
WARRANTIES OF THE COMPANY 6   Section 2.01 Organization 6   Section 2.02
Capitalization 7   Section 2.03 Subsidiaries and Predecessor Corporations 7  
Section 2.04 OTC Reports. 7   Section 2.05 Information 7   Section 2.06 Options
or Warrants 8   Section 2.07 Absence of Certain Changes or Events 8   Section
2.08 Litigation and Proceedings 9   Section 2.09 Contracts. 9   Section 2.10 No
Conflict With Other Instruments 9   Section 2.11 Compliance With Laws and
Regulations 9   Section 2.12 Approval of Agreement 9   Section 2.13 Material
Transactions or Affiliations 9   Section 2.14 The Company Schedules 10   Section
2.15 Valid Obligation. 10   Section 2.16 OTC Marketplace Quotation. 10    
ARTICLE III SHARE EXCHANGE 10   Section 3.01 The Exchange and Share
Cancellation. 10   Section 3.02 Closing 11   Section 3.03 Closing Events 11  
Section 3.04 Termination 11 ARTICLE IV SPECIAL COVENANTS 11   Section 4.01
Access to Properties and Records 11   Section 4.02 Delivery of Books and Records
11   Section 4.03 Third Party Consents and Certificates 12   Section 4.04
Actions Prior to Closing 12

 

 

 

 

ARTICLE V CONDITIONS PRECEDENT TO OBLIGATIONS OF THE COMPANY 12   Section 5.01
Accuracy of Representations and Performance of Covenants 12   Section 5.02
Officer’s Certificate 13   Section 5.03 Good Standing 13   The Company shall
have received a certificate of good standing from the Secretary of State of
Louisiana or other appropriate office, dated as of a date within ten days prior
to the Closing Date certifying that ONC is in good standing as a corporation in
the State of Florida. 13   Section 5.04 Minimum ONC Shareholders 13   Section
5.05 No Governmental Prohibition 13   Section 5.06 Consents 13   Section 5.07
Other Items. 13     ARTICLE VI CONDITIONS PRECEDENT TO OBLIGATIONS OF ONC AND
THE ONC SHAREHOLDERS 13   Section 6.01 Accuracy of Representations and
Performance of Covenants 13   Section 6.02 Officer’s Certificate 14   Section
6.03 Good Standing 14   Section 6.04 No Governmental Prohibition 14   Section
6.05 Approval by the Company Board of Directors 14   Section 6.06 Consents 14  
Section 6.07 Shareholder Report 14   Section 6.08 Other Items. 14     ARTICLE
VII MISCELLANEOUS 15   Section 7.01 Brokers 15   Section 7.02 Governing Law 15  
Section 7.03 Notices 15   Section 7.04 Attorney’s Fees 15   Section 7.05
Confidentiality 15   Section 7.06 Public Announcements and Filings 16   Section
7.07 Schedules; Knowledge 16   Section 7.08 Third Party Beneficiaries 16  
Section 7.09 Expenses 16   Section 7.10 Entire Agreement 16   Section 7.11
Survival; Termination 16   Section 7.12 Counterparts 16   Section 7.13 Amendment
or Waiver 16   Section 7.14 Best Efforts 16

 

EXHIBITS

 

Exhibit A – Shareholders’ Signature Pages

 

Exhibit B – Form of Amended and Restated Articles of Incorporation

 

 

 



 

SHARE EXCHANGE AGREEMENT

 

THIS SHARE EXCHANGE AGREEMENT (hereinafter referred to as this “Agreement”) is
entered into as of this 22nd day of June 2015, by and between QUINT MEDIA, INC.,
a Nevada corporation (the “Company”), with offices at 330 Clematis Street, Suite
217, West Palm Beach, Florida 33401 and ONCBIOMUNE, INC., a Louisiana
corporation (“ONC”), with offices at 17050 Medical Center Drive, Baton Rouge,
Louisiana 70816 and the shareholders of ONC set forth on Composite Exhibit A
(the “ONC Shareholders”), upon the following premises:

 

Premises

 

WHEREAS, the Company is a publicly held corporation organized under the laws of
the State of Nevada;

 

WHEREAS, ONC is a privately-held company organized under the laws of Louisiana;

 

WHEREAS, the Company agrees to acquire up to forty-seven million (47,000,000)
(“ONC Shares”) of the issued and outstanding common shares of ONC representing
100% of ONC’s issued and outstanding common stock from the ONC Shareholders in
exchange for the issuance of one share of the Company’s Common Stock and
.0212765957446809 of the Company’s Series A Preferred Stock for each share of
ONC’s common stock (“Exchange Ratio”) (the “Exchange”) after giving effect to
the Reverse Stock Split and other transactions provided for in this Agreement.
On the Closing Date, the ONC Shareholders will become shareholders of the
Company and ONC will become a subsidiary of the Company. Immediately after the
share exchange and a Reverse Stock Split, there will 50,000,000 shares of the
Company’s common stock outstanding with 47,000,000 or 94% thereof owned by the
ONC Shareholders and 1,000,000 shares of the Company’s Series A Preferred Stock
with 100% thereof owned by the ONC Shareholders.

 

WHEREAS, for Federal income tax purposes, it is intended that the Exchange
qualify as a reorganization under the provisions of Section 368(a) of the
Internal Revenue Code of 1986, as amended (the “Code”); and

 

Agreement

 

NOW THEREFORE, on the stated premises and for and in consideration of the mutual
covenants and agreements hereinafter set forth and the mutual benefits to the
parties to be derived herefrom, and intending to be legally bound hereby, it is
hereby agreed as follows:

 

ARTICLE I
REPRESENTATIONS, COVENANTS, AND WARRANTIES OF ONC AND THE SHAREHOLDERS

 

As an inducement to, and to obtain the reliance of the Company, except as set
forth in the ONC Schedules (as hereinafter defined), ONC represents and warrants
to the Company that as of the date hereof and the Closing Date (as hereinafter
defined), as follows:

 

Section 1.01 Incorporation. ONC is a company duly organized, validly existing,
and in good standing under the laws of Louisiana and has the corporate power and
is duly authorized under all applicable laws, regulations, ordinances, and
orders of public authorities to carry on its business in all material respects
as it is now being conducted. Included in the ONC Schedules is a complete and
correct copy of the Articles of incorporation of ONC as in effect on the date
hereof. The execution and delivery of this Agreement does not, and the
consummation of the transactions contemplated hereby will not, violate any
provision of ONC’s Articles of incorporation. ONC has taken all actions required
by law, its Articles of Incorporation, or otherwise to authorize the execution,
delivery and performance of this Agreement. ONC has full power, authority, and
legal capacity and has taken all action required by law, it’s Articles of
Incorporation, and otherwise to consummate the transactions herein contemplated.

 

Section 1.02 Authorized Shares and Capital. The authorized number of common
shares with $0.0001 par value of ONC is forty-seven million (47,000,000) with
all 47,000,000 shares issued and outstanding. The issued and outstanding shares
are validly issued, fully paid, and non-assessable and not issued in violation
of the preemptive or other rights of any person.

 

 

 

 

Share Exchange Agreement

Quint Media, Inc,/OncBioMune, Inc.

 



Section 1.03 Subsidiaries and Predecessor Corporations. Other than OncBioMune,
LLC, a Louisiana limited liability company, ONC does not have any predecessor
corporation(s), no subsidiaries, and does not own, beneficially or of record,
any shares of any other corporation.

 

Section 1.04 Financial Statements.

 

(a) Within five days of execution of this agreement, ONC shall provide the
Company with ONC’s (i) balance sheet as of December 31, 2014, and the related
statements of operations, stockholders’ equity and cash flows for the period
ended December 31, 2014 prepared in accordance with GAAP and audited by a PCAOB
independent auditor (the “ONC Financial Statements”).

 

(b) Within five days of execution of this agreement, ONC shall provide the
Company with ONC’s (i) balance sheet as of March 31, 2015, and the related
statements of operations, stockholders’ equity and cash flows for the period
ended March 31, 2015 prepared in accordance with GAAP and reviewed, but not
audited, by a PCAOB independent auditor (the “ONC Financial Statements”).

 

(c) All such financial statements shall be prepared in accordance with generally
accepted accounting principles consistently applied throughout the periods
involved. The ONC balance sheets shall be true and accurate and present fairly
as of their respective dates the financial condition of ONC. As of the date of
such balance sheets, except as and to the extent reflected or reserved against
therein, ONC shall have no liabilities or obligations (absolute or contingent)
which should be reflected in the balance sheets or the notes thereto prepared in
accordance with generally accepted accounting principles, and all assets
reflected therein will be properly reported and present fairly the value of the
assets of ONC, in accordance with generally accepted accounting principles. The
statements of operations, stockholders’ equity and cash flows will reflect
fairly the information required to be set forth therein by generally accepted
accounting principles.

 

(d) ONC has duly and punctually paid all Governmental fees and taxes which it
has become liable to pay and has duly allowed for all taxes reasonably
foreseeable and is under no liability to pay any penalty or interest in
connection with any claim for governmental fees or taxes and ONC has made any
and all proper declarations and returns for tax purposes and all information
contained in such declarations and returns is true and complete and full
provision or reserves have been made in its financial statements for all
Governmental fees and taxes.

 

(e) The books and records, financial and otherwise, of ONC are in all material
aspects complete and correct and have been maintained in accordance with good
business and accounting practices.

 

(f) All of ONC’s assets are reflected on its financial statements, and, except
as set forth in the ONC Schedules or the financial statements of ONC or the
notes thereto, ONC has no material liabilities, direct or indirect, matured or
unmatured, contingent or otherwise.

 

Section 1.05 Information. The information concerning ONC set forth in this
Agreement and in the ONC Schedules is complete and accurate in all material
respects and does not contain any untrue statement of a material fact or omit to
state a material fact required to make the statements made, in light of the
circumstances under which they were made, not misleading. In addition, ONC has
fully disclosed in writing to the Company (through this Agreement or the ONC
Schedules) all information relating to matters involving ONC or its assets or
its present or past operations or activities which (i) indicated or may
indicate, in the aggregate, the existence of a greater than $10,000 liability,
(ii) have led or may lead to a competitive disadvantage on the part of ONC or
(iii) either alone or in aggregation with other information covered by this
Section, otherwise have led or may lead to a material adverse effect on ONC, its
assets, or its operations or activities as presently conducted or as
contemplated to be conducted after the Closing Date, including, but not limited
to, information relating to governmental, employee, environmental, litigation
and securities matters and transactions with affiliates.

 

- 2 -

   

 

Share Exchange Agreement

Quint Media, Inc,/OncBioMune, Inc.

 

Section 1.06 Options or Warrants. Except as disclosed on ONC Schedule 1.06,
there are no existing options, warrants, calls, or commitments of any character
relating to the authorized and unissued stock of ONC.

 

Section 1.07 Absence of Certain Changes or Events. Except as disclosed on ONC
Schedule 1.07, since March 31, 2015 or such other date as provided for herein:

 

(a) there has not been any material adverse change in the business, operations,
properties, assets, or condition (financial or otherwise) of ONC;

 

(b) ONC has not (i) amended its Articles of Incorporation since formation; (ii)
declared or made, or agreed to declare or make, any payment of dividends or
distributions of any assets of any kind whatsoever to stockholders or purchased
or redeemed, or agreed to purchase or redeem, any of its shares; (iii) made any
material change in its method of management, operation or accounting, (iv)
entered into any other material transaction other than sales in the ordinary
course of its business; or (v) made any increase in or adoption of any profit
sharing, bonus, deferred compensation, insurance, pension, retirement, or other
employee benefit plan, payment, or arrangement made to, for, or with its
officers, directors, or employees; and

 

(c) ONC has not (i) granted or agreed to grant any options, warrants or other
rights for its stocks, bonds or other corporate securities calling for the
issuance thereof, (ii) borrowed or agreed to borrow any funds or incurred, or
become subject to, any material obligation or liability (absolute or contingent)
except as disclosed herein and except liabilities incurred in the ordinary
course of business; (iii) sold or transferred, or agreed to sell or transfer,
any of its assets, properties, or rights or canceled, or agreed to cancel, any
debts or claims; or (iv) issued, delivered, or agreed to issue or deliver any
stock, bonds or other corporate securities including debentures (whether
authorized and unissued or held as treasury stock) except in connection with
this Agreement.

 

Section 1.08 Litigation and Proceedings. Except as disclosed on ONC Schedule
1.08, there are no actions, suits, proceedings, or investigations pending or, to
the knowledge of ONC after reasonable investigation, threatened by or against
ONC or affecting ONC or its properties, at law or in equity, before any court or
other governmental agency or instrumentality, domestic or foreign, or before any
arbitrator of any kind. ONC does not have any knowledge of any material default
on its part with respect to any judgment, order, injunction, decree, award,
rule, or regulation of any court, arbitrator, or governmental agency or
instrumentality or of any circumstances which, after reasonable investigation,
would result in the discovery of such a default.

 

Section 1.09 Contracts.

 

(a) All “material” contracts, agreements, franchises, license agreements, debt
instruments or other commitments to which ONC is a party or by which it or any
of its assets, products, technology, or properties are bound other than those
incurred in the ordinary course of business have been previously disclosed to
the Company or the ONC Shareholders. A “material” contract, agreement,
franchise, license agreement, debt instrument or commitment is one which (i)
will remain in effect for more than six (6) months after the date of this
Agreement or (ii) involves aggregate obligations of at least ten thousand
dollars ($10,000);

 

(b) All contracts, agreements, franchises, license agreements, and other
commitments to which ONC is a party or by which its properties are bound and
which are material to the operations of ONC taken as a whole are valid and
enforceable by ONC in all respects, except as limited by bankruptcy and
insolvency laws and by other laws affecting the rights of creditors generally;
and

 

- 3 -

   

 

Share Exchange Agreement

Quint Media, Inc,/OncBioMune, Inc.

 

(c) Except as previously disclosed to the Company or the ONC Shareholders or
reflected in the most recent ONC balance sheet, ONC is not a party to any oral
or written (i) contract for the employment of any officer or employee; (ii)
profit sharing, bonus, deferred compensation, stock option, severance pay,
pension benefit or retirement plan, (iii) agreement, contract, or indenture
relating to the borrowing of money, (iv) guaranty of any obligation; (vi)
collective bargaining agreement; or (vii) agreement with any present or former
officer or director of ONC.

 

Section 1.10 Compliance With Laws and Regulations. To the best of its knowledge,
ONC has complied with all applicable statutes and regulations of any federal,
state, or other governmental entity or agency thereof, except to the extent that
noncompliance would not materially and adversely affect the business,
operations, properties, assets, or condition of ONC or except to the extent that
noncompliance would not result in the occurrence of any material liability for
ONC.

 

Section 1.11 Approval of Agreement. This Agreement has been duly and validly
authorized and executed and delivered on behalf of ONC and the ONC Shareholders
and this Agreement constitutes a valid and binding agreement of ONC and the ONC
Shareholders enforceable in accordance with its terms.

 

Section 1.12 ONC Schedules. ONC has delivered to the Company the following
schedules, which are collectively referred to as the “ONC Schedules” and which
consist of separate schedules dated as of the date of execution of this
Agreement, all certified by the President of ONC as complete, true, and correct
as of the date of this Agreement in all material respects:

 

(a) a schedule containing complete and correct copies of the Articles of
Incorporation of ONC and the Bylaws, each as in effect as of the date of this
Agreement;

 

(b) a schedule containing the financial statements of ONC identified in
paragraph 1.04(a);

 

(c) a schedule setting forth any information, together with any required copies
of documents, required to be disclosed in the Company Schedules by Sections 1.01
through 1.11.

 

ONC shall cause the ONC Schedules and the instruments and data delivered to the
Company hereunder to be promptly updated after the date hereof up to and
including the Closing Date.

 

Section 1.13 Valid Obligation. This Agreement and all agreements and other
documents executed by ONC in connection herewith constitute the valid and
binding obligations of ONC, enforceable in accordance with its or their terms,
except as may be limited by bankruptcy, insolvency, moratorium or other similar
laws affecting the enforcement of creditors’ rights generally and subject to the
qualification that the availability of equitable remedies is subject to the
discretion of the court before which any proceeding therefore may be brought.

 

Section 1.14 Investment Representations

 

(a) Investment Purpose. As of the date hereof, the ONC Shareholders understand
and agree that the consummation of this Agreement including the delivery of the
Exchange Consideration (as hereinafter defined) to the ONC Shareholders in
exchange for the Securities as contemplated hereby constitutes the offer and
sale of securities under the Securities Act of 1933, as amended (the “Securities
Act “) and applicable state statutes and that the Securities are being acquired
for the ONC Shareholders’ own account and not with a present view towards the
public sale or distribution thereof, except pursuant to sales registered or
exempted from registration under the Securities Act; provided, however, that by
making the representations herein, the ONC Shareholders do not agree to hold any
of the Exchange Consideration for any minimum or other specific term and
reserves the right to dispose of the Exchange Consideration at any time in
accordance with or pursuant to a registration statement or an exemption under
the Securities Act.

 

- 4 -

   

 

Share Exchange Agreement

Quint Media, Inc,/OncBioMune, Inc.

 

(b) Investor Status. Each of the ONC Shareholders is either an “accredited
investor” as that term is defined in Rule 501(a) of Regulation D (an “Accredited
Investor”) or a sophisticated investor who has such knowledge and experience in
financial and business matters to be capable of evaluating the merits and risks
of this Agreement and the underlying transactions. Each ONC Shareholder has been
furnished with all documents and materials relating to the business, finances
and operations of the Company and its subsidiaries and information that such ONC
Shareholder requested and deemed material to making an informed decision
regarding this Agreement and the underlying transactions

 

(c) Reliance on Exemptions. Each of the ONC Shareholders understands that the
Exchange Consideration is being offered and sold to the ONC Shareholders in
reliance upon specific exemptions from the registration requirements of United
States federal and state securities laws and that the Company is relying upon
the truth and accuracy of, and the ONC Shareholders’ compliance with, the
representations, warranties, agreements, acknowledgments and understandings of
the ONC Shareholders set forth herein in order to determine the availability of
such exemptions and the eligibility of the ONC Shareholders to acquire the
Exchange Consideration.

 

(d) Information. The ONC Shareholders and its advisors, if any, have been
furnished with all materials relating to the business, finances and operations
of the Company and materials relating to the offer and sale of the Exchange
Consideration which have been requested by the ONC Shareholders or its advisors.
The ONC Shareholders and its advisors, if any, have been afforded the
opportunity to ask questions of the Company. Notwithstanding the foregoing, the
Company has not disclosed to the ONC Shareholders any material nonpublic
information and will not disclose such information unless such information is
disclosed to the public prior to or promptly following such disclosure to the
ONC Shareholders. The ONC Shareholders understands that its investment in the
Exchange Consideration involves a significant degree of risk. The ONC
Shareholders is not aware of any facts that may constitute a breach of any of
the Company’s representations and warranties made herein.

 

(e) Governmental Review. Each of the ONC Shareholders understands that no United
States federal or state agency or any other government or governmental agency
has passed upon or made any recommendation or endorsement of the Exchange
Consideration.

 

(f) Transfer or Re-sale. Each of the ONC Shareholders understands that (i) the
sale or re-sale of the Exchange Consideration has not been and is not being
registered under the Securities Act or any applicable state securities laws, and
the Exchange Consideration may not be transferred unless (a) the Exchange
Consideration is sold pursuant to an effective registration statement under the
Securities Act, (b) the ONC Shareholders shall have delivered to the Company, at
the cost of the ONC Shareholders, an opinion of counsel that shall be in form,
substance and scope customary for opinions of counsel in comparable transactions
to the effect that the Exchange Consideration to be sold or transferred may be
sold or transferred pursuant to an exemption from such registration, which
opinion shall be accepted by the Company, (c) the Exchange Consideration is sold
or transferred to an “affiliate” (as defined in Rule 144 promulgated under the
Securities Act (or a successor rule) (“Rule 144”)) of the ONC Shareholders who
agree to sell or otherwise transfer the Exchange Consideration only in
accordance with this Section and who is an Accredited Investor, (d) the Exchange
Consideration is sold pursuant to Rule 144, or (e) the Exchange Consideration is
sold pursuant to Regulation S under the Securities Act (or a successor rule)
(“Regulation S”), and the ONC Shareholders shall have delivered to the Company,
at the cost of the ONC Shareholders, an opinion of counsel that shall be in
form, substance and scope customary for opinions of counsel in corporate
transactions, which opinion shall be accepted by the Company; (ii) any sale of
such Exchange Consideration made in reliance on Rule 144 may be made only in
accordance with the terms of said Rule and further, if said Rule is not
applicable, any re-sale of such Exchange Consideration under circumstances in
which the seller (or the person through whom the sale is made) may be deemed to
be an underwriter (as that term is defined in the Securities Act) may require
compliance with some other exemption under the Securities Act or the rules and
regulations of the SEC thereunder; and (iii) neither the Company nor any other
person is under any obligation to register such Exchange Consideration under the
Securities Act or any state securities laws or to comply with the terms and
conditions of any exemption thereunder (in each case). Notwithstanding the
foregoing or anything else contained herein to the contrary, the Exchange
Consideration may be pledged as collateral in connection with a bona fide margin
account or other lending arrangement.

 

- 5 -

   

 

Share Exchange Agreement

Quint Media, Inc,/OncBioMune, Inc.

 

(g) Legends. Each of the ONC Shareholders understand that the shares of the
Company’s common stock that comprise the Exchange Consideration (the
“Securities”) and, until such time as the Securities has been registered under
the Securities Act may be sold pursuant to Rule 144 or Regulation S without any
restriction as to the number of securities as of a particular date that can then
be immediately sold, the Securities may bear a restrictive legend in
substantially the following form (and a stop-transfer order may be placed
against transfer of the certificates for such Securities):

 

NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE
STATE SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD,
TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
(B) AN OPINION OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE COMPANY), IN A
GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
(II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT.

 

The legend set forth above shall be removed and the Company shall issue a
certificate without such legend to the holder of any Securities upon which it is
stamped, if, unless otherwise required by applicable state securities laws, (a)
the Securities are registered for sale under an effective registration statement
filed under the Securities Act or otherwise may be sold pursuant to Rule 144 or
Regulation S without any restriction as to the number of securities as of a
particular date that can then be immediately sold, or (b) such holder provides
the Company with an opinion of counsel, in form, substance and scope customary
for opinions of counsel in comparable transactions, to the effect that a public
sale or transfer of such Exchange Shares may be made without registration under
the Securities Act, which opinion shall be accepted by the Company so that the
sale or transfer is effected. Each of the ONC Shareholders agrees to sell all
Securities, including those represented by a certificate(s) from which the
legend has been removed, in compliance with applicable prospectus delivery
requirements, if any.

 

(h) Residency. Each of the ONC Shareholders is a resident of the jurisdiction
set forth immediately below the ONC Shareholders’ name on the signature pages
hereto or provided separately to the Company.

 

ARTICLE II

REPRESENTATIONS, COVENANTS, AND WARRANTIES OF THE COMPANY

 

As an inducement to, and to obtain the reliance of ONC and the ONC Shareholders,
except as set forth in the Company Schedules (as hereinafter defined), the
Company represents and warrants, as of the date hereof and as of the Closing
Date, as follows:

 

Section 2.01 Organization. The Company is a corporation duly organized, validly
existing, and in good standing under the laws of the State of Nevada and has the
corporate power and is duly authorized under all applicable laws, regulations,
ordinances, and orders of public authorities to carry on its business in all
material respects as it is now being conducted. Included in the Company
Schedules are complete and correct copies of the articles of incorporation and
bylaws of the Company as in effect on the date hereof. The execution and
delivery of this Agreement does not, and the consummation of the transactions
contemplated hereby will not, violate any provision of the Company’s articles of
incorporation or bylaws. The Company has taken all action required by law, its
articles of incorporation, its bylaws, or otherwise to authorize the execution
and delivery of this Agreement, and the Company has full power, authority, and
legal right and has taken all action required by law, its articles of
incorporation, bylaws, or otherwise to consummate the transactions herein
contemplated.

 

- 6 -

   

 

Share Exchange Agreement

Quint Media, Inc,/OncBioMune, Inc.

 

Section 2.02 Capitalization. At Closing, the Company’s authorized capitalization
will consist of (a) 500,000,000 shares of common stock, par value $0.0001 per
share (“the Company Common Stock”), of which 3,000,000 shares will be issued and
outstanding, and (b) 20,000,000 shares of preferred stock, par value $.001 per
share, of which zero (0) shares will be issued and outstanding. Also at closing,
the Company shall have designated 1,000,000 shares of Series A Preferred Stock
whereby each share of Series A Preferred Stock shall be entitled to 500 votes
and will vote as a single class with the Common Stock on all matters that come
before shareholders for vote. All issued and outstanding shares are legally
issued, fully paid, and non-assessable and not issued in violation of the
preemptive or other rights of any person and give effect to the Reverse Stock
Split.

 

Section 2.03 Subsidiaries and Predecessor Corporations. Other than Exley Media,
Inc., a Nevada corporation, the Company does not have any predecessor
corporation(s), no subsidiaries, and does not own, beneficially or of record,
any shares of any other corporation.

 

Section 2.04 SEC Reports and Compliance.

 

(a) The Company has filed all reports required to be filed by it by the
Securities Exchange Act of 1934, as amended.

 

(b) The Company is not an investment company within the meaning of Section 3 of
the Investment Company Act of 1940, as amended.

 

(c) The shares of Company Common Stock are quoted on the OTC Markets Group (the
“OTC Markets”) under the symbol “QUNI” and Company is, and has no reason to
believe that it will not in the foreseeable future continue to be, in compliance
in all material respects with all rules and regulations of the OTC Markets
applicable to it and the Company Common Stock. The issuance of Company Common
Stock under this Agreement does not contravene the rules and regulations of the
trading market on which the Company Common Stock is currently listed or quoted,
and no approval of the stockholders of Company is required for Company to issue
and deliver the Company Common Stock contemplated by this Agreement.

 

(d) Between the date hereof and the Effective Time, Company shall continue to
satisfy the filing requirements of the Exchange Act and all other requirements
of applicable securities laws and of the OTC Markets.

 

(e) The Company SEC Documents include all certifications and statements required
of it, if any, by (i) Rule 13a-14 or 15d-14 under the Exchange Act, and (ii) 18
U.S.C. Section 1350 (Section 906 of the Sarbanes-Oxley Act of 2002), and each of
such certifications and statements contain no qualifications or exceptions to
the matters certified therein other than a knowledge qualification, permitted
under such provision, and have not been modified or withdrawn and neither Parent
nor any of its officers has received any notice from the Commission questioning
or challenging the accuracy, completeness, form or manner of filing or
submission of such certifications or statements.

 

Section 2.05 Information. The information concerning the Company set forth in
this Agreement and the Company Schedules is complete and accurate in all
material respects and does not contain any untrue statements of a material fact
or omit to state a material fact required to make the statements made, in light
of the circumstances under which they were made, not misleading. In addition,
the Company has fully disclosed in writing to the ONC Shareholders (through this
Agreement or the Company Schedules) all information relating to matters
involving the Company or its assets or its present or past operations or
activities which (i) indicated or may indicate, in the aggregate, the existence
of a greater than $10,000 liability, (ii) have led or may lead to a competitive
disadvantage on the part of the Company or (iii) either alone or in aggregation
with other information covered by this Section, otherwise have led or may lead
to a material adverse effect on the Company, its assets, or its operations or
activities as presently conducted or as contemplated to be conducted after the
Closing Date, including, but not limited to, information relating to
governmental, employee, environmental, litigation and securities matters and
transactions with affiliates.

 

- 7 -

   

 

Share Exchange Agreement

Quint Media, Inc,/OncBioMune, Inc.

 

Section 2.06 Options or Warrants. Except as disclosed on Company Schedule 2.06,
there are no options, warrants, convertible securities, subscriptions, stock
appreciation rights, phantom stock plans or stock equivalents or other rights,
agreements, arrangements or commitments (contingent or otherwise) of any
character issued or authorized by the Company relating to the issued or unissued
capital stock of the Company (including, without limitation, rights the value of
which is determined with reference to the capital stock or other securities of
the Company) or obligating the Company to issue or sell any shares of capital
stock of, or options, warrants, convertible securities, subscriptions or other
equity interests in, the Company. There are no outstanding contractual
obligations of the Company to repurchase, redeem or otherwise acquire any shares
of the Company Common Stock of the Company or to pay any dividend or make any
other distribution in respect thereof or to provide funds to, or make any
investment (in the form of a loan, capital contribution or otherwise) in, any
person.

 

Section 2.07 Absence of Certain Changes or Events. Since February 28, 2015 and
except as disclosed in SEC Reports:

 

(a) there has not been (i) any material adverse change in the business,
operations, properties, assets or condition of the Company or (ii) any damage,
destruction or loss to the Company (whether or not covered by insurance)
materially and adversely affecting the business, operations, properties, assets
or condition of the Company;

 

(b) the Company has not (i) amended its articles of incorporation or bylaws
except as required by this Agreement; (ii) declared or made, or agreed to
declare or make any payment of dividends or distributions of any assets of any
kind whatsoever to stockholders or purchased or redeemed, or agreed to purchase
or redeem, any of its capital stock; (iii) waived any rights of value which in
the aggregate are outside of the ordinary course of business or material
considering the business of the Company; (iv) made any material change in its
method of management, operation, or accounting; (v) entered into any
transactions or agreements other than in the ordinary course of business; (vi)
made any accrual or arrangement for or payment of bonuses or special
compensation of any kind or any severance or termination pay to any present or
former officer or employee; (vii) increased the rate of compensation payable or
to become payable by it to any of its officers or directors or any of its
salaried employees whose monthly compensation exceed $1,000; or (viii) made any
increase in any profit sharing, bonus, deferred compensation, insurance,
pension, retirement, or other employee benefit plan, payment, or arrangement,
made to, for or with its officers, directors, or employees;

 

(c) The Company has not (i) granted or agreed to grant any options, warrants, or
other rights for its stock, bonds, or other corporate securities calling for the
issuance thereof; (ii) borrowed or agreed to borrow any funds or incurred, or
become subject to, any material obligation or liability (absolute or contingent)
except liabilities incurred in the ordinary course of business; (iii) paid or
agreed to pay any material obligations or liabilities (absolute or contingent)
other than current liabilities reflected in or shown on the most recent the
Company balance sheet and current liabilities incurred since that date in the
ordinary course of business and professional and other fees and expenses in
connection with the preparation of this Agreement and the consummation of the
transaction contemplated hereby; (iv) sold or transferred, or agreed to sell or
transfer, any of its assets, properties, or rights (except assets, properties,
or rights not used or useful in its business which, in the aggregate have a
value of less than $1,000), or canceled, or agreed to cancel, any debts or
claims (except debts or claims which in the aggregate are of a value less than
$1,000); (v) made or permitted any amendment or termination of any contract,
agreement, or license to which it is a party if such amendment or termination is
material, considering the business of the Company; or (vi) issued, delivered or
agreed to issue or deliver, any stock, bonds or other corporate securities
including debentures (whether authorized and unissued or held as treasury
stock), except in connection with this Agreement; and

 

- 8 -

   

 

Share Exchange Agreement

Quint Media, Inc,/OncBioMune, Inc.

 

(d) to its knowledge, the Company has not become subject to any law or
regulation which materially and adversely affects, or in the future, may
adversely affect, the business, operations, properties, assets or condition of
the Company.

 

Section 2.08 Litigation and Proceedings There are no actions, suits, proceedings
or investigations pending or, to the knowledge of the Company after reasonable
investigation, threatened by or against the Company or affecting the Company or
its properties, at law or in equity, before any court or other governmental
agency or instrumentality, domestic or foreign, or before any arbitrator of any
kind except as disclosed in the Company Schedules. The Company has no knowledge
of any default on its part with respect to any judgment, order, writ,
injunction, decree, award, rule or regulation of any court, arbitrator, or
governmental agency or instrumentality or any circumstance which after
reasonable investigation would result in the discovery of such default.

 

Section 2.09 Contracts.

 

(a) The Company is not a party to, and its assets, products, technology and
properties are not bound by, any leases, contract, franchise, license agreement,
agreement, debt instrument, obligation, arrangement, understanding or other
commitments whether such agreement is in writing or oral (“Contracts”).

 

(b) The Company is not a party to or bound by, and the properties of the Company
are not subject to any Contract, agreement, other commitment or instrument; any
charter or other corporate restriction; or any judgment, order, writ,
injunction, decree, or award; and

 

(c) The Company is not a party to any oral or written (i) contract for the
employment of any officer or employee; (ii) profit sharing, bonus, deferred
compensation, stock option, severance pay, pension benefit or retirement plan,
(iii) agreement, contract, or indenture relating to the borrowing of money, (iv)
guaranty of any obligation, (vi) collective bargaining agreement; or (vii)
agreement with any present or former officer or director of the Company.

 

Section 2.10 No Conflict With Other Instruments The execution of this Agreement
and the consummation of the transactions contemplated by this Agreement will not
result in the breach of any term or provision of, constitute a default under, or
terminate, accelerate or modify the terms of, any indenture, mortgage, deed of
trust, or other material agreement or instrument to which the Company is a party
or to which any of its assets, properties or operations are subject.

 

Section 2.11 Compliance With Laws and Regulations The Company has complied with
all United States federal, state or local or any applicable foreign statute,
law, rule, regulation, ordinance, code, order, judgment, decree or any other
applicable requirement or rule of law (a “Law”) applicable to the Company and
the operation of its business. This compliance includes, but is not limited to,
the filing of all reports to date with federal and state securities authorities.

 

Section 2.12 Approval of Agreement The Board of Directors of the Company has
authorized the execution and delivery of this Agreement by the Company and has
approved this Agreement and the transactions contemplated hereby.

 

Section 2.13 Material Transactions or Affiliations Except as disclosed herein
and in the Company Schedules, there exists no contract, agreement or arrangement
between the Company and any predecessor and any person who was at the time of
such contract, agreement or arrangement an officer, director, or person owning
of record or known by the Company to own beneficially, 5% or more of the issued
and outstanding common stock of the Company and which is to be performed in
whole or in part after the date hereof or was entered into not more than three
years prior to the date hereof. Neither any officer, director, nor 5%
Shareholders of the Company has, or has had since inception of the Company, any
known interest, direct or indirect, in any such transaction with the Company
which was material to the business of the Company. The Company has no
commitment, whether written or oral, to lend any funds to, borrow any money
from, or enter into any other transaction with, any such affiliated person.

 

- 9 -

   

 

Share Exchange Agreement

Quint Media, Inc,/OncBioMune, Inc.

 

Section 2.14 The Company Schedules The Company has delivered to the ONC
Shareholders the following schedules, which are collectively referred to as the
“Company Schedules” and which consist of separate schedules, which are dated the
date of this Agreement, all certified by the chief executive officer of the
Company to be complete, true, and accurate in all material respects as of the
date of this Agreement.

 

(a) a schedule containing complete and accurate copies of the articles of
incorporation and bylaws of the Company as in effect as of the date of this
Agreement;

 

(b) a schedule setting forth any information, together with any required copies
of documents, required to be disclosed in the Company Schedules by Sections 2.01
through 2.13.

 

The Company shall cause the Company Schedules and the instruments and data
delivered to the ONC Shareholders hereunder to be promptly updated after the
date hereof up to and including the Closing Date.

 

Section 2.15 Valid Obligation. This Agreement and all agreements and other
documents executed by the Company in connection herewith constitute the valid
and binding obligation of the Company, enforceable in accordance with its or
their terms, except as may be limited by bankruptcy, insolvency, moratorium or
other similar laws affecting the enforcement of creditors’ rights generally and
subject to the qualification that the availability of equitable remedies is
subject to the discretion of the court before which any proceeding therefore may
be brought.

 

Section 2.16 Financial Statements. The balance sheets and statements of
operations, stockholders’ equity and cash flows contained in the Company SEC
Documents (a) comply as to form in all material respects with applicable
accounting requirements and rules and regulations of the Commission with respect
thereto, (b) have been prepared in accordance with U. S. GAAP applied on a basis
consistent with prior periods (and, in the case of unaudited financial
information, on a basis consistent with year-end audits), (c) are in accordance
with the books and records of the Company and (d) present fairly in all material
respects the financial condition of the Company at the dates therein specified
and the results of its operations and changes in financial position for the
periods therein specified.

 

Section 2.17 Shell Company. The Company is not now nor has it ever been a “shell
company” as that term is defined in Reg. 405 of the Securities Act of 1933, as
amended.

 

Section 2.18 DTC Eligible. The Company’s Common Stock is DTC eligible and is not
subject to any outstanding DTC “chills” or “freezes”.

 

ARTICLE III
SHARE EXCHANGE

 

Section 3.01 The Exchange and Reverse Stock Split . Prior to the Share Exchange,
the Company will reverse split its shares of common stock on the basis of 1
share of common stock for each 138.73502066667 or such other number that shall
result in reducing the number of issued and outstanding shares of common stock,
prior to Closing, to 3,000,000 shares. Fractional shares will be rounded up to
the next whole share. Fractional shares will not be issued. On the terms and
subject to the conditions set forth in this Agreement, on the Closing Date (as
defined in Section 3.02), (i) the ONC Shareholders listed in Composite Exhibit
A, representing an aggregate of Forty-Seven Million (47,000,000) shares of ONC
$0.0001 par value, common stock, upon their agreement, shall sell, assign,
transfer and deliver to the Company, free and clear of all liens, pledges,
encumbrances, charges, restrictions or known claims of any kind, nature, or
description, all of the shares of ONC held by them as set forth on Composite
Exhibit A; the objective of such purchase (the “Exchange”) being the acquisition
by the Company of not less than 100% of the issued and outstanding shares of ONC
$0.0001 par value, common stock. In exchange for the transfer of such securities
by the ONC Shareholders as set forth on Composite Exhibit A, the Company shall
deliver to each such ONC Shareholders: one share of the Company’s $0.0001 par
value, common stock and .0212765957446809 of the Company’s Series A Preferred
Stock (the “Exchange Ratio”) (the “Exchange Shares”) for each share of ONC
$0.0001 par value, common stock (an aggregate of up to 47,000,000 shares of the
Company’s common stock). After the Share Exchange has been completed, the ONC
shareholders will own 47,000,000 restricted shares of common stock of the
Company or 94% of the total outstanding shares of common stock of the Company
and 1,000,000 shares of Series A Preferred Stock or 100% of the total
outstanding shares of preferred stock. Upon completion of the reverse stock
split and the issuance of the 47,000,000 shares of common stock to the ONC
shareholders, there will be a total of 50,000,000 shares of the Company’s common
stock and 1,000,0000 shares of the Company’s Series A Preferred Stock
outstanding. No other securities of the Company will be outstanding other than
the 50,000,000 shares of the Company’s common stock and 1,000,000 shares of the
Company’s preferred stock. The Exchange Shares are hereinafter referred to as
the “Exchange Consideration” or the “Securities” and all such share amounts give
effect to the Reverse Stock Split. At the Closing, the ONC Shareholders shall,
on surrender of their certificates representing their ONC shares to the Company
or its registrar or transfer agent, be entitled to receive a certificate or
certificates evidencing their ownership of the Exchange Shares.

 

- 10 -

   

 

Share Exchange Agreement

Quint Media, Inc,/OncBioMune, Inc.

 

Section 3.02 Related Share Issuances. Other individuals and entities related to
this transaction and/or ONC that receive shares either at Closing or thereafter,
shall receive such shares directly from the ONC Shareholders and not via new
issuance from the Company. Such individuals, include but are not limited to
Barrett Ehrlich, Elliott Ehrlich, Andrew Kurcharchuk and Neal Holcomb. For the
avoidance of doubt it is the intent of the parties that the issuance of shares
to these persons or their designees or assigns, will not result in the ONC
Shareholders owning in excess of 94% of the total issued and outstanding shares
of Company common stock on a fully diluted basis exclusive of the contemplated
1,000,000 shares of Series A Preferred Stock..

 

Section 3.03 Closing. The closing (“Closing”) of the transactions contemplated
by this Agreement shall occur following completion of the conditions set forth
in Articles V and VI, and upon delivery of the Exchange Consideration as
described in Section 3.01 herein. The Initial Closing shall take place at a
mutually agreeable time and place and is anticipated to close by no later than
August 31, 2015, but in no event before this Agreement has been signed by ONC
Shareholders holding at least 100% of the shares of ONC $0.001 par value, common
stock outstanding (the “Closing Date”).

 

Section 3.04 Closing Events. At the Closing, the Company, and ONC shall execute,
acknowledge, and deliver (or shall ensure to be executed, acknowledged, and
delivered), any and all certificates, opinions, financial statements, schedules,
agreements, resolutions, rulings or other instruments required by this Agreement
to be so delivered at or prior to the Closing, together with such other items as
may be reasonably requested by the parties hereto and their respective legal
counsel in order to effectuate or evidence the transactions contemplated hereby.

 

Section 3.05 Termination. This Agreement may be terminated by each of the ONC
Shareholders or the Company only (a) in the event that the Company or ONC do not
meet the conditions precedent set forth in Articles V and VI or (b) if the
Initial Closing has not occurred by August 31, 2015. If this Agreement is
terminated pursuant to this section, this Agreement shall be of no further force
or effect as to any party hereto, and no obligation, right or liability shall
arise hereunder.

 

ARTICLE IV
SPECIAL COVENANTS

 

Section 4.01 Access to Properties and Records. The Company and ONC will each
afford to the officers and authorized representatives of the other full access
to the properties, books and records of the Company or ONC, as the case may be,
in order that each may have a full opportunity to make such reasonable
investigation as it shall desire to make of the affairs of the other, and each
will furnish the other with such additional financial and operating data and
other information as to the business and properties of the Company or ONC, as
the case may be, as the other shall from time to time reasonably request.
Without limiting the foregoing, as soon as practicable after the end of each
fiscal quarter (and in any event through the last fiscal quarter prior to the
Closing Date), each party shall provide the other with quarterly internally
prepared and unaudited financial statements.

 

Section 4.02 Delivery of Books and Records. At the Closing, ONC shall deliver to
the Company, the originals of the corporate minute books, books of account,
contracts, records, and all other books or documents of ONC now in the
possession of ONC or its representatives.

 

- 11 -

   

 

Share Exchange Agreement

Quint Media, Inc,/OncBioMune, Inc.

 

Section 4.03 Third Party Consents and Certificates. The Company and ONC agree to
cooperate with each other in order to obtain any required third party consents
to this Agreement and the transactions herein contemplated.

 

Section 4.04 Actions Prior to Closing. From and after the date hereof until the
Closing Date and except as set forth in the Company Schedules or ONC Schedules
or as permitted or contemplated by this Agreement, the Company (subject to
paragraph (d) below) and ONC respectively, will each:

 

(a) carry on its business in substantially the same manner as it has heretofore
and as disclosed in the Company OTC Reports;

 

(b) maintain and keep its properties in states of good repair and condition as
at present, except for depreciation due to ordinary wear and tear and damage due
to casualty;

 

(c) maintain in full force and effect insurance comparable in amount and in
scope of coverage to that now maintained by it;

 

(d) perform in all material respects all of its obligations under material
contracts, leases, and instruments relating to or affecting its assets,
properties, and business;

 

(e) use its best efforts to maintain and preserve its business organization
intact, to retain its key employees, and to maintain its relationship with its
material suppliers and customers; and

 

(f) fully comply with and perform in all material respects all obligations and
duties imposed on it by all federal and state laws (including without
limitation, the federal securities laws) and all rules, regulations, and orders
imposed by federal or state governmental authorities.

 

(g) From and after the date hereof until the Closing Date, except as required by
this Agreement neither the Company nor ONC will:

 

(i) make any changes in their Articles of Incorporation, articles or articles of
incorporation or bylaws except as contemplated by this Agreement including a
name change;

 

(ii) take any action described in Section 1.07 in the case of ONC or in Section
2.07, in the case of the Company (all except as permitted therein or as
disclosed in the applicable party’s schedules);

 

(iii) enter into or amend any contract, agreement, or other instrument of any of
the types described in such party’s schedules, except that a party may enter
into or amend any contract, agreement, or other instrument in the ordinary
course of business involving the sale of goods or services; or

 

(iv) sell any assets or discontinue any operations, sell any shares of capital
stock or conduct any similar transactions other than in the ordinary course of
business except as disclosed in the Company OTC Reports.

 

ARTICLE V
CONDITIONS PRECEDENT TO OBLIGATIONS OF THE COMPANY

 

The obligations of the Company under this Agreement are subject to the
satisfaction, at or before the Closing Date, of the following conditions:

 

Section 5.01 Accuracy of Representations and Performance of Covenants. The
representations and warranties made by ONC and the ONC Shareholders in this
Agreement were true when made and shall be true at the Closing Date with the
same force and effect as if such representations and warranties were made at and
as of the Closing Date (except for changes therein permitted by this Agreement).
ONC shall have performed or complied with all covenants and conditions required
by this Agreement to be performed or complied with by ONC prior to or at the
Closing. The Company shall be furnished with a certificate, signed by a duly
authorized executive officer of ONC and dated the Closing Date, to the foregoing
effect.

 

- 12 -

   

 

Share Exchange Agreement

Quint Media, Inc,/OncBioMune, Inc.

 

Section 5.02 Officer’s Certificate. The Company shall have been furnished with a
certificate dated the Closing Date and signed by a duly authorized officer of
ONC to the effect that no litigation, proceeding, investigation, or inquiry is
pending, or to the best knowledge of ONC threatened, which might result in an
action to enjoin or prevent the consummation of the transactions contemplated by
this Agreement, or, to the extent not disclosed in the ONC Schedules, by or
against ONC, which might result in any material adverse change in any of the
assets, properties, business, or operations of ONC.

 

Section 5.03 Good Standing. The Company shall have received a certificate of
good standing from the Secretary of State of Nevada or other appropriate office,
dated as of a date within ten days prior to the Closing Date certifying that ONC
is in good standing as a corporation in the State of Nevada.

 

Section 5.04 Minimum ONC Shareholders. This Agreement shall have been signed by
the holders of not less than 100% of the ONC common stock, including voting
power, of ONC, unless a lesser number is agreed to by the Company.

 

Section 5.05 No Governmental Prohibition. No order, statute, rule, regulation,
executive order, injunction, stay, decree, judgment or restraining order shall
have been enacted, entered, promulgated or enforced by any court or governmental
or regulatory authority or instrumentality which prohibits the consummation of
the transactions contemplated hereby.

 

Section 5.06 Consents. All consents, approvals, waivers or amendments pursuant
to all contracts, licenses, permits, trademarks and other intangibles in
connection with the transactions contemplated herein, or for the continued
operation of ONC after the Closing Date on the basis as presently operated shall
have been obtained.

 

Section 5.07 Other Items.

 

(a) The Company shall have received a list containing the name, address, and
number of shares held by the ONC Shareholders as of the date of Closing,
certified by an executive officer of ONC as being true, complete and accurate;
and

 

(b) The Company shall have received such further opinions, documents,
certificates or instruments relating to the transactions contemplated hereby as
the Company may reasonably request.

 

(c) The Company shall have received the ONC Financial Statements as provided for
in Sections 1.04(a) and (b).

 

ARTICLE VI
CONDITIONS PRECEDENT TO OBLIGATIONS OF ONC
AND THE ONC SHAREHOLDERS

 

The obligations of ONC and each of the ONC Shareholders under this Agreement are
subject to the satisfaction of the Company, or each ONC Shareholder, as the case
may be, at or before the Closing Date, of the following conditions:

 

Section 6.01 Accuracy of Representations and Performance of Covenants. The
representations and warranties made by the Company in this Agreement were true
when made and shall be true as of the Closing Date (except for changes therein
permitted by this Agreement) with the same force and effect as if such
representations and warranties were made at and as of the Closing Date.
Additionally, the Company shall have performed and complied with all covenants
and conditions required by this Agreement to be performed or complied with by
the Company.

 

- 13 -

   

 

Share Exchange Agreement

Quint Media, Inc,/OncBioMune, Inc.

 

Section 6.02 Officer’s Certificate. ONC shall have been furnished with
certificates dated the Closing Date and signed by duly authorized executive
officers of the Company, to the effect that no litigation, proceeding,
investigation or inquiry is pending, or to the best knowledge of the Company
threatened, which might result in an action to enjoin or prevent the
consummation of the transactions contemplated by this Agreement or, to the
extent not disclosed in the Company Schedules, by or against the Company, which
might result in any material adverse change in any of the assets, properties or
operations of the Company.

 

Section 6.03 Good Standing. ONC shall have received a certificate of good
standing from the Secretary of State of Louisiana or other appropriate office,
dated as of a date within ten days prior to the Closing Date certifying that the
Company is in good standing as a corporation in the State of Louisiana and has
filed all tax returns required to have been filed by it to date and has paid all
taxes reported as due thereon.

 

Section 6.04 No Governmental Prohibition. No order, statute, rule, regulation,
executive order, injunction, stay, decree, judgment or restraining order shall
have been enacted, entered, promulgated or enforced by any court or governmental
or regulatory authority or instrumentality which prohibits the consummation of
the transactions contemplated hereby.

 

Section 6.05 Approval by the Company Board of Directors and its Shareholders.
The Company’s board of directors shall have approved the Exchange and completed
the following (the “Corporate Actions”):

 

(a) effect a reverse split such that the total outstanding shares of the
Company’s issued and outstanding common stock at Closing is 3,000,000. The
reverse split ratio shall be approximately 1:138.73502066667 (the “Reverse Stock
Split”);

 

(b) change the name of the Company to OncBioMune Pharmaceauticals, Inc.

 

(c) designate 1,000,000 shares of Series A Preferred Stock with each share of
Series A Preferred Stock being entitled to 500 votes on all matters submitted to
the shareholders of the Company for vote.

 

Section 6.06 Consents. All consents, approvals, waivers or amendments pursuant
to all contracts, licenses, permits, trademarks and other intangibles in
connection with the transactions contemplated herein, or for the continued
operation of the Company after the Closing Date on the basis as presently
operated shall have been obtained including approval of the Corporate Actions by
FINRA.

 

Section 6.07 Shareholder Report The ONC Shareholders shall receive a
shareholder’s report reflective of all the Company shareholder’s which does not
exceed 3,000,000 shares of the Company $0.0001 par value, common stock (after
giving effect to the Reverse Stock Split) issued and outstanding as of the day
prior to the Closing Date and no shares of preferred stock outstanding.

 

Section 6.08 Other Items.

 

(a) The ONC Shareholders shall have received further opinions, documents,
certificates, or instruments relating to the transactions contemplated hereby as
the ONC Shareholders may reasonably request.

 

(b) This Agreement shall have been executed by the holders of at least 100% of
the shares of ONC common stock.

 

- 14 -

   

 

Share Exchange Agreement

Quint Media, Inc,/OncBioMune, Inc.

 

(c) Appointment of Directors and Officers. The Company shall have appointed
Robert L. Elliott, M.D., Jonathan F. Head, Ph. D. and Andrew Kucharchuk as
directors of the Company;

 

(d) Contantin Dietrich and any other directors and officers, as applicable,
shall have resigned as Director and from all officer positions with the Company;

 

ARTICLE VII
MISCELLANEOUS

 

Section 7.01 Brokers. The Company and ONC agree that there were no finders or
brokers involved in bringing the parties together or who were instrumental in
the negotiation, execution or consummation of this Agreement, with the exception
of Barrett Ehrlich. Mr. Ehrlich acted only as a “finder” as that term is defined
in the decisions of the Securities and Exchange Commission. The Company and ONC
each agree to indemnify the other against any claim by any third person other
than those described above for any commission, brokerage, or finder’s fee
arising from the transactions contemplated hereby based on any alleged agreement
or understanding between the indemnifying party and such third person, whether
express or implied from the actions of the indemnifying party.

 

Section 7.02 Governing Law. This Agreement shall be governed by, enforced, and
construed under and in accordance with the laws of the State of Nevada, without
giving effect to the principles of conflicts of law thereunder. Each of the
parties (a) irrevocably consents and agrees that any legal or equitable action
or proceedings arising under or in connection with this Agreement shall be
brought exclusively in the state or federal courts of the United States with
jurisdiction in Palm Beach County, Florida. By execution and delivery of this
Agreement, each party hereto irrevocably submits to and accepts, with respect to
any such action or proceeding, generally and unconditionally, the jurisdiction
of the aforesaid courts, and irrevocably waives any and all rights such party
may now or hereafter have to object to such jurisdiction.

 

Section 7.03 Notices. Any notice or other communications required or permitted
hereunder shall be in writing and shall be sufficiently given if personally
delivered to it or sent by telecopy, overnight courier or registered mail or
certified mail, postage prepaid, addressed as follows:

 

If to ONC, to:   If to the Company, to:       Oncbiomune, Inc.   Constantin
Dietrich, Chief Executive Officer Attn: Andrew Kucharchuk   Quint Media, Inc.
17050 Medical Center Drive, 4th Floor   330 Clematis Street, Suite 217 Baton
Rouge, LA 70816-3251   West Palm Beach, FL 33401

 

or such other addresses as shall be furnished in writing by any party in the
manner for giving notices hereunder, and any such notice or communication shall
be deemed to have been given (i) upon receipt, if personally delivered, (ii) on
the day after dispatch, if sent by overnight courier, (iii) upon dispatch, if
transmitted by telecopy and receipt is confirmed by telephone and (iv) three (3)
days after mailing, if sent by registered or certified mail.

 

Section 7.04 Attorney’s Fees. In the event that either party institutes any
action or suit to enforce this Agreement or to secure relief from any default
hereunder or breach hereof, the prevailing party shall be reimbursed by the
losing party for all costs, including reasonable attorney’s fees, incurred in
connection therewith and in enforcing or collecting any judgment rendered
therein.

 

Section 7.05 Confidentiality. Each party hereto agrees with the other that,
unless and until the transactions contemplated by this Agreement have been
consummated, it and its representatives will hold in strict confidence all data
and information obtained with respect to another party or any subsidiary thereof
from any representative, officer, director or employee, or from any books or
records or from personal inspection, of such other party, and shall not use such
data or information or disclose the same to others, except (i) to the extent
such data or information is published, is a matter of public knowledge, or is
required by law to be published; or (ii) to the extent that such data or
information must be used or disclosed in order to consummate the transactions
contemplated by this Agreement. In the event of the termination of this
Agreement, each party shall return to the other party all documents and other
materials obtained by it or on its behalf and shall destroy all copies, digests,
work papers, abstracts or other materials relating thereto, and each party will
continue to comply with the confidentiality provisions set forth herein.

 

- 15 -

   

 

Share Exchange Agreement

Quint Media, Inc,/OncBioMune, Inc.

 

Section 7.06 Public Announcements and Filings. Unless required by applicable
law, including the Securities Exchange Act, or regulatory authority, none of the
parties will issue any report, statement or press release to the general public,
to the trade, to the general trade or trade press, or to any third party (other
than its advisors and representatives in connection with the transactions
contemplated hereby) or file any document, relating to this Agreement and the
transactions contemplated hereby, except as may be mutually agreed by the
parties. Copies of any such filings, public announcements or disclosures,
including any announcements or disclosures mandated by law or regulatory
authorities, shall be delivered to each party at least one (1) business day
prior to the release thereof.

 

Section 7.07 Schedules; Knowledge. Each party is presumed to have full knowledge
of all information set forth in the other party’s schedules delivered pursuant
to this Agreement.

 

Section 7.08 Third Party Beneficiaries. This contract is strictly between the
Company, the ONC Shareholders and ONC, and, except as specifically provided, no
director, officer, stockholder (other than the ONC Shareholders), employee,
agent, independent contractor or any other person or entity shall be deemed to
be a third party beneficiary of this Agreement.

 

Section 7.09 Expenses. Subject to Section 7.04 above, whether or not the
Exchange is consummated, each of the Company and ONC will bear their own
respective expenses, including legal, accounting and professional fees, incurred
in connection with the Exchange or any of the other transactions contemplated
hereby.

 

Section 7.10 Entire Agreement. This Agreement represents the entire agreement
between the parties relating to the subject matter thereof and supersedes all
prior agreements, understandings and negotiations, written or oral, with respect
to such subject matter.

 

Section 7.11 Survival; Termination. The representations, warranties, and
covenants of the respective parties shall survive the Closing Date and the
consummation of the transactions herein contemplated for a period of two years.

 

Section 7.12 Counterparts. This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original and all of which taken
together shall be but a single instrument.

 

Section 7.13 Amendment or Waiver. Every right and remedy provided herein shall
be cumulative with every other right and remedy, whether conferred herein, at
law, or in equity, and may be enforced concurrently herewith, and no waiver by
any party of the performance of any obligation by the other shall be construed
as a waiver of the same or any other default then, theretofore, or thereafter
occurring or existing. At any time prior to the Closing Date, this Agreement may
by amended by a writing signed by all parties hereto, with respect to any of the
terms contained herein, and any term or condition of this Agreement may be
waived or the time for performance may be extended by a writing signed by the
party or parties for whose benefit the provision is intended.

 

Section 7.14 Best Efforts. Subject to the terms and conditions herein provided,
each party of ONC and the Company shall use its best efforts to perform or
fulfill all conditions and obligations to be performed or fulfilled by it under
this Agreement so that the transactions contemplated hereby shall be consummated
as soon as practicable. Each party of ONC and the Company also agrees that it
shall use its best efforts to take, or cause to be taken, all actions and to do,
or cause to be done, all things necessary, proper or advisable under applicable
laws and regulations to consummate and make effective this Agreement and the
transactions contemplated herein.

 

- 16 -

   

 

Share Exchange Agreement

Quint Media, Inc,/OncBioMune, Inc.

 

IN WITNESS WHEREOF, the corporate parties hereto have caused this Agreement to
be executed by their respective officers, hereunto duly authorized, as of the
date first-above written.

 

  QUINT MEDIA, INC.   A Nevada corporation         By: /s/ Constantin Dietrich  
  Constantin Dietrich, CEO         ONCBIOMUNE, INC.   A Louisiana corporation  
      By: /s/ Robert Elliot     Robert L. Elliot, M.D., President

 

- 17 -

   

 

Share Exchange Agreement

Quint Media, Inc,/OncBioMune, Inc.

 

COMPOSITE EXHIBIT A

 

ONCBIOMUNE, INC. SHAREHOLDERS SIGNATURE PAGE

 

  Purchaser Name   No. Shares of ONC Common Stock   % of ONC’s Outstanding
Shares     No. Shares of the Company’s Common Stock   % of
Company’s Outstanding Shares                          

Robert L. Elliott, M.D.

 

23,500,000

 

50.00

%  

23,500,000

  47.0 % Sign: /s/ Robert Elliott                     Name: Robert L. Elliott,
M.D.                                             Jonathan F. Head, Ph. D.  
23,500,000   50.00 %   23,500,000   47.0 %                         Sign: /s/
Jonathan Head                     Name: Jonathan F. Head, Ph. D.                
   

 

- 18 -

   

 

EXHIBIT B

 

FORM OF AMENDED AND RESTATED ARTICLES

 

- 1 -

   

 

QUINT MEDIA, INC. – ONCBIOMUNE, INC.

 

Share Exchange Agreement

 

SCHEDULES

 



- 2 -

   

 